606 N.W.2d 675 (2000)
Douglas ROERS, Relator,
v.
JENNIE-O FOODS, et al., Respondents,
No. C0-99-2005.
Supreme Court of Minnesota.
February 28, 2000.
De Anna M. McCashin, Schoep & McCashin, Chtd., Alexandria, for relator.
Thomas L. Cummings, Jardine, Logan & O'Brien, P.L.L.P., St. Paul, for respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 26, 1999, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT:
Paul H. Anderson
Associate Justice